Per curiam.
*

We consider it exceedingly doubtful whether the court has any power to grant such an application as this. Our jurisdiction is founded upon a case containing facts which the parties have agreed upon, and submitted without action ; and what we are asked to do is to amend the case by striking out a part of it against the will of the plaintiffs. But whether we have any such power or not, this is not a case where there has been any fraud, or any mutual misconception or mistake. The motion is, therefore, denied.

 Present—Daly, Ob. J., and Robinson and J. F. Daly, JJ.